This suit was brought by an ex-treasurer of Callahan County, about six years after his term of office expired, to recover commissions on the amount of certain bonds issued during his term of office and delivered to a contractor, in order to procure the erection of a court house for the county. The claim sued on was never *Page 141 
presented to the Commissioners Court until just before the institution of the suit, when it was rejected.
From the trial court's findings of fact, which are here adopted, there being no statement of facts, we conclude, (1) that appellant failed to show that he was ever entitled to the commissions claimed; (2) that his demand was stale and barred by limitation.
The judgment will therefore be affirmed.
Affirmed.